UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ANTONIO SALGADO, JR.,
                                  Plaintiff,

                                                              DECISION AND ORDER
             v.                                                  13-CV-1108-A

NYS DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION, et al.,

                                  Defendants.


      This pro se prisoner’s civil rights case was referred to Magistrate Judge Michael

J. Roemer pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings.

On June 17, 2019, Magistrate Judge Roemer filed a Report and Recommendation (Dkt.

No. 87), recommending that defendants’ motion to dismiss for failure to prosecute (Dkt.

No. 83) be granted.

      The Court has carefully reviewed the Report and Recommendation, the record in

the case, and no objections having been timely filed, it is hereby

      ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth in

the Magistrate Judge’s Report and Recommendation, defendants’ motion to dismiss

for failure to prosecute (Dkt. No. 83) is granted pursuant to Fed. R. Civ. P. 41. The

Clerk of Court shall enter Judgment in favor of the defendants and close the case.

      IT IS SO ORDERED.

                                          __s/Richard J. Arcara____________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: July 15, 2019
